PER CURIAM:
Pursuant to a petition from the Traffic Court Review Committee, rules 6.110 and 6.156 of the Florida Rules of Practice and Procedure for Traffic Courts, are amended in the manner as appended to this opinion and said amendments are hereby adopted. The present members of the Traffic Court Review Committee are reconstituted as the members of committee under the amendment to rule 6.156. These amendments shall be effective immediately.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.

Rule 6.156 Review Committee

(a) A committeee is hereby established to be known as the Traffic Court Review Committee. Its members shall be appointed by the Supreme Court. It shall be composed of at least ten (10) members who shall serve without compensation. The State Traffic Courts Director shall serve as Executive Secretary of the committee.
(b) All appointments shall be for three year terms or until a successor is appointed, whichever is longer.
(c) The Supreme Court shall designate one of the members to be chairman from time to time. The members of the Committee shall be selected on the basis of experience and interest in traffic adjudication, administration and safety. When practicable the members shall include representation from the following:
(1) The Florida Bar;
(2) County or municipal court level judges';
(3) Prosecuting attorneys from either the county or municipal level;
(4) Law enforcement;
(5) County or municipal court level clerks and deputy clerks;
(6) Administrative agencies such as the Department of Highway Safety and Motor Vehicles; and,
(7) The general public.
(d)The Committee shall meet at least once annually on the call of the chairman and at such other times as the chairman or the Supreme Court may direct. All matters or complaints concerning the administration of these rules by Traffic Courts shall be considered by the committee. Any continued or willful violation or evasion of the rules by a judge, official, clerk or other court personnel shall be brought to the attention of the Supreme Court. If the Supreme Court deems it proper, a contempt proceeding may be initiated against the judge, official, clerk or other court personnel. The Supreme Court shall appoint a circuit judge from a different judicial circuit to take evidence in the matter and report his findings and recommendations to the Supreme Court. Notice of the time and place of the hearing before the circuit judge or the Supreme Court and a specification of the alleged violation or evasion shall be given to the judge, official, clerk or other court personnel complained against. The rules applicable to criminal contempt proceedings shall apply to these proceedings. After receiving the findings and recommendations of the cir*130cuit judge or hearing the matter itself, the Supreme Court may punish any willful violation or evasion of these rules in the same manner as criminal contempts. Until such time as the matter is referred to the Supreme Court all such proceedings shall be confidential.

Rule 6.110 Driver Improvement, Student Traffic Safety Council, and DWI Counter Attack Schools

(a) In those areas where traffic law violators are sentenced or are allowed to elect to attend a driver improvement school or student traffic safety council school or are sentenced to a DWI Counter Attack School, the chief judge of the circuit shall issue a local rule designating the schools to which attendance is required. No DWI Counter Attack School shall be approved by the chief judges until approval is first granted by the DWI Schools Coordinator or the Traffic Court Review Committee.
(b) Any school not designated by the chief judge may seek approval by petition to the Traffic Court Review Committee.
(c) Any schools designated to serve an area of the state are subject to the inspection and supervision of the Traffic Court Review Committee.